COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-09-022-CV
 
DAVID
MICHAEL SHEID                                                        APPELLANT
 
                                                   V.
 
THE
STATE OF TEXAS                                                            APPELLEE
 
                                               ----------
             FROM
THE 43RD DISTRICT COURT OF PARKER COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s March
25, 2009 letter to the court in which appellant states that he wishes to
withdraw the appeal.  The court construes
appellant=s letter as a motion to dismiss
the appeal pursuant to rule 42.2(a) of the Texas Rules of Appellate
Procedure.  Tex. R. App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal.  See Tex. R. App. P.
42.2(a), 43.2(f).
PER CURIAM
PANEL:  MEIER, J.; CAYCE, C.J.; and LIVINGSTON,
J.  
 
DELIVERED:  April 2, 2009




[1]See Tex. R. App. P. 47.4.